United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1451
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                   James Willis

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: September 27, 2021
                           Filed: September 30, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      James Willis appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His counsel has moved for leave to

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence.

       Upon careful review, we conclude that the district court correctly calculated
Willis’s offense level and criminal history category. See United States v. Turner, 781
F.3d 374, 393 (8th Cir. 2015) (construction and application of Guidelines are
reviewed de novo). We also conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors). The record
establishes that the district court adequately considered the sentencing factors listed
in 18 U.S.C. § 3553(a). See United States v. Callaway, 762 F.3d 754, 760 (8th Cir.
2014) (on appeal, within-Guidelines-range sentence may be presumed reasonable).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-